Citation Nr: 0217307	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether a February 5, 1944 rating decision denying service 
connection for a stomach ulcer was the product of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision from 
the Department of Veterans Affairs (VA) in Waco, Texas.

The Board notes initially that it is unclear from a review 
of the record whether the veteran's claim is confined to an 
allegation of CUE in the February 1944 rating decision as it 
pertains to the issue of service connection for stomach 
ulcers.  The veteran indicates in his Statement in Support 
of Claim dated in August 2000 that he wished to reopen his 
claim for stomach ulcers.  On his Notice of Disagreement 
dated in October 2000, in addition to his disagreement with 
the October 2000 rating decision, the veteran indicates that 
his "nervous condition" was bad enough to get him discharged 
and that he believes that he should be granted service 
connection for a nervous condition based on current law.  
The Board also notes that the veteran resubmitted a May 1996 
medical report from D.C.H.  The Board construes the 
veteran's statements of August and October 2000 as multiple 
claims, i.e., it appears that the veteran desires to reopen 
his claims for service connection for stomach ulcer and a 
nervous condition claims based on new and material evidence.  
Accordingly, the Board refers these issues to the RO for 
adjudication.  In this regard, the Board notes that the 
December 1996 rating action addressed the issue of whether 
new and material evidence had been submitted to reopen the 
claim for service connection for an ulcer disorder; however, 
it is not clear whether the veteran was notified of this 
determination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The rating decision of February 5, 1944, which, in part, 
denied entitlement to service connection for a stomach 
ulcer, was supported by the evidence then of record.

3.  The rating decision of February 5, 1944, which, in part, 
denied entitlement to service connection for a stomach 
ulcer, correctly applied the statutory and regulatory 
provisions extant at the time.


CONCLUSION OF LAW

The February 5, 1944, rating decision that denied service 
connection for a stomach ulcer was not the product of CUE.  
38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The development provisions of the 
VCAA do not apply in this case because the only issue before 
the Board is whether there was clear and unmistakable error 
in the February 5, 1944, rating decision.  The notice 
provisions do, however, apply.  As CUE is based on the 
evidence of record at the time of the decision in question, 
the requirement under the VCAA that the RO notify the 
claimant of how responsibilities in developing the record 
are divided does not apply in this case.  Quartuccio v. 
Principi , 16 Vet. App. 183 (2002).

The RO advised the veteran of what constitutes clear and 
unmistakable error through its October 2000 rating decision.  
In its December 2000 Statement of the Case and April 2002 
Supplemental Statement of the Case, the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.105(a) and 
thoroughly explained why the evidence and law did not 
support a finding of clear and unmistakable error.   
Accordingly, the Board finds that the notice requirements of 
the VCAA have been met.

The veteran maintains that clear and unmistakable error was 
committed because he was treated within one year of 
discharge for ulcers.  The veteran argues that under the 
current VA law, specifically 38 C.F.R. §§ 3.102, 3.304(b), 
and 3.322, he is entitled to service connection for ulcers 
with at least a noncompensable rating.  The veteran makes no 
additional allegations of error pertaining to service 
connection for a stomach ulcer.

In asserting a claim of CUE, the claimant must show that: 
(1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable"" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the 
result would have been manifestly different.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the 
basis that a previous adjudication had improperly weighed 
and evaluated evidence can never rise to the stringent 
definition of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1996); Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. 
at 314).

In order to determine whether the February 1944 rating 
decision constituted CUE, the Board must review the 
evidence, which was of record at the time of that rating 
decision.  A determination of CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996) (citing Russell, 3 Vet. App. at 314).

The law and regulations with regard to the award of service 
connection that were in effect in February 1944 provided 
that a claimant with active service could be granted service 
connection for disability when the evidence reflects that 
the disability was either incurred in or aggravated by 
active military service.  See generally 38 C.F.R. Supp. 
1943, § 2.1077.  The presumption of soundness applicable to 
the veteran's service was for application except in cases 
where the evidence clearly and unmistakably disclosed that 
the disease, injury or disability clearly had its inception 
before the period of active service.  Where clear and 
unmistakable evidence showed that a disability had its 
inception before the period of active service, service 
connection on the ground of aggravation would be conceded in 
a case where there was any increase in the disability 
resulting from the disease or injury manifested on the 
record during active service.  See generally 38 C.F.R. 
§ 2.1079 (1944).  The regulations at that time did not 
provide any specific instructions for adjudication of claims 
involving service connection for a stomach ulcer.

Turning to the first element of CUE, a review of the 
evidence of record at the time of the February 1944 rating 
decision shows that the correct facts, as they were known at 
that time, were before the adjudicator.  The veteran's 
service medical records appeared complete at that time, and 
the veteran has not alleged that there were additional 
service medical records that were not before the rating 
board.  Service medical records show the veteran underwent 
an induction physical examination in February 1941, which 
was negative for a stomach ulcer or digestive disorder.  
Treatment records show inpatient treatment and diagnosis of 
a stomach ulcer for approximately four weeks between late 
March and April 1942 at Letterman General Hospital, Hammer 
Field.  In late April, the veteran was found to be in good 
condition with few complaints.  A GI (gastrointestinal) 
series was interpreted to not show an ulcer, as was found at 
the previous station.  The veteran was deemed ready to 
return to duty and was discharged to duty in April 1942.  In 
early December 1942, the veteran was transferred from the 
110th Medical Battalion Clearing Station to Hoffman General 
Hospital for inpatient treatment.  He presented with 
complaints of pain in the upper abdomen, flatulent, acid 
"eruptations," burning over the stomach, vomiting of fatty 
foods, and nervousness.  During the course of his 
hospitalization, the following diagnostic studies were 
performed: an upper GI tract X-ray study, a gastric 
analysis, routine tests, and proper diet.  Physical 
examination of the veteran was essentially negative.  The 
upper GI series was interpreted to show duodenitis of the 
small diverticulum.  The clinical impression did not 
substantiate a diagnosis of duodenitis.  A neuropsychiatric 
examination revealed that the veteran had the same 
complaints since the age of 18.  Final diagnosis of the 
December 1942 was negative for any stomach or digestive 
disorder(s).

A VA Report of Physical Examination indicates that the 
veteran underwent a compensation and pension examination in 
July 1943.  He claimed to have a current disability of  
"sour stomach" with an onset of "six or seven years ago."  
He reported that his present symptoms resulted in his 
discharge from service.  After reviewing the medical and 
industrial history and performing a physical examination, 
including a roentgenological study, the examining physician 
found that a gastric or duodenal ulcer was not demonstrated.

A letter from Dr. G.F.J., dated in April 1943, indicates 
that Dr. J. performed an appendectomy on the veteran in 
March 1934.

II.  Analysis

The veteran states that he was treated for a stomach ulcer 
at Sheridan VA Treatment Facility (VATF) within one year of 
his separation from service.  The only record from Sheridan 
VATF shows that a gastric or duodenal ulcer was not 
demonstrated upon examination.  Without a clearer, more 
detailed allegation of CUE, it appears that the veteran 
merely disagrees with the RO's interpretation of the 
evidence extant in February 1944.  A disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of clear and unmistakable error.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991). 

As the law existed in February 1944, a current disability 
was required for service connection.  Although a stomach 
ulcer was the final diagnosis in April 1942, the hospital 
findings in December 1942 and the VA examiner's findings in 
July 1943 clearly represent credible, objective evidence 
that the veteran had no such disorder at the time of 
adjudication.  Accordingly, based on the evidence available 
in February 1944, the RO found that no evidence of a current 
stomach ulcer disability existed.  In summary, there was no 
error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, with which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error -- there 
was no CUE.

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

The February 1944 rating decision denying service connection 
for a stomach ulcer was not the product of CUE and thus, the 
veteran's appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

